Exhibit 10.1
Amended and Restated Executive Employment Agreement
     This Amended and Restated Executive Employment Agreement (this
“Agreement”), is made this 31st day of July, 2008 by and between ProCentury
Corporation (the “Company”) and Edward F. Feighan (“Executive”).
Recitals
     Whereas, the Company and Executive entered into an Executive Employment
Agreement on December 15, 2003 (the “Original Agreement”), with certain changes
to be effective upon the effective date (the “Effective Date”) of the
registration statement registering under the Securities Act of 1933 the initial
public offering (the “Initial Public Offering”) of the common shares of the
Company, pursuant to which Executive desired to be so employed under the terms
and conditions therein set forth for a period through at least the second
anniversary of the Effective Date;
     Whereas, the Company and Executive desire to amend and restate the Original
Agreement to comply with the applicable requirements of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), and to provide for
certain payments upon the occurrence of certain termination events following a
Change in Control (as defined below).
Statement of Agreement
     Now, therefore, in consideration of the mutual promises and covenants
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Company and
Executive agree that the Original Agreement is hereby amended and restated in
its entirety as follows:
SECTION 1.
EMPLOYMENT AND DUTIES
     1.1 Duties and Position. During the term of this Agreement, Executive shall
provide services to the Company in accordance with this Agreement in the
capacities of Chief Executive Officer and President of the Company as well as
the Chairman of the Board of Directors of the Company (the “Board”) and as an
executive officer, in the capacities identified on Exhibit A, of one or more
Affiliates (as that term is defined in Section 5.4) of the Company; provided,
however, that at the request of the Board at any time and from time to time,
Executive shall serve in such other capacity or capacities, of at least equal
standing and dignity as Chief Executive Officer and President of the Company as
well as the Chairman of the Board and, with respect to any Affiliate of the
Company, of at least equal standing and dignity as the positions identified on
Exhibit A; and provided further that Executive shall serve as chief executive
officer of any Affiliate of the Company that is required to file periodic
reports pursuant to section 13(a) or 15(d) of the Securities Exchange Act of
1934, as amended (“the Exchange Act”) and of any Affiliate that, as a result of
any reorganization involving the Company, is an entity controlling the Company
or the assets or operations that were the Company’s immediately prior to such
reorganization. Executive shall report directly to the Board and shall perform
such duties and responsibilities consistent with his positions as shall be
assigned to him by the Board. Executive shall serve as director of the board of
directors of each operating subsidiary that is an Affiliate controlled by the
Company.

 



--------------------------------------------------------------------------------



 



     1.2 Standard of Performance. Executive shall faithfully perform the duties
assigned to him pursuant to this Agreement. Executive agrees to abide by the
Company’s rules, regulations, policies and practices as they are presently in
force and as they may be revoked, adopted or modified at any time and from time
to time during the term of this Agreement.
     1.3 Time Devoted to the Company. Executive shall be required to devote
substantially full time and attention to his duties under this Agreement.
Subject to the obligations of Executive pursuant to Section 4.5 hereof and the
immediately preceding sentence, Executive may engage in any other activity,
whether for pecuniary gain or not, which does not materially interfere with his
obligations under this Agreement.
SECTION 2.
COMPENSATION AND BENEFITS
     2.1 Base Salary. The Company agrees to pay or cause to be paid to Executive
for Executive’s services during the term of this Agreement an annual base salary
at the gross rate prior to all taxes and other withholdings of not less than
$284,000.00. The base salary will be subject to annual review and may be
adjusted from time to time under the direction of the Board (or, if the Board so
directs, its Compensation Committee) considering factors such as Executive’s
performance, compensation of similar executives of similarly sized companies and
other pertinent factors (the “Base Salary”). The Base Salary shall be payable to
Executive in accordance with the then current payment policies of the Company
for its employees.
     2.2 Performance Based Incentive Bonus. Executive shall be eligible to
receive an annual performance based cash target incentive award pursuant to and
in accordance with the Company’s performance based incentive compensation plan
(the “Incentive Plan”) in an amount equal to 50 percent of the Base Salary (the
“Target Incentive Award”). Executive shall earn and be paid the Target Incentive
Award (whether in whole or in part) in accordance with the Incentive Plan, and
the portion of the Target Incentive Award earned by and paid or to be paid to
Executive shall be referred to herein as the “Bonus.” A copy of the Performance
Goals as so established under the Incentive Plan shall be provided to Executive.
The Bonus shall be payable as provided in the Incentive Plan.
     2.3 Stock Options and Restricted Stock. The Company granted to Executive
effective as of the Effective Date non-qualified stock options (to be known as
the “IPO Options”) to purchase, and awards of restricted stock (to be known as
the “IPO Restricted Stock”) for, an aggregate number of shares of the Company’s
no par value common stock equal to 0.65 percent of the Shares outstanding
immediately following the Effective Date, with 70 percent of such Shares
(rounded to the nearest 100 and being an estimated 36,400 Shares) being in the
form of Stock Options and 30 percent of such Shares (rounded to the nearest 100
and being an estimated 15,600 Shares) being in the form of Restricted Stock
under the Company’s 2004 Stock Option and Award Plan (the “Stock Option Plan”).
The IPO Options have an exercise price equal to the fair market value of the
Shares as determined by the offering price in the Initial Public Offering. The
Shares subject to the IPO Options vest over three years of service and the
shares of IPO

2



--------------------------------------------------------------------------------



 



Restricted Stock vest over four years of service after the Effective Date. The
grant of the IPO Options and the IPO Restricted Stock and the exercise of the
IPO Options shall be subject to all of the terms and conditions of the Stock
Option Plan. Notwithstanding the forgoing, to the extent not contrary to
applicable law, all of the IPO Options shall become fully vested and remain
exercisable pursuant to their respective terms for the remainder of their
respective Exercise Periods, and all unvested Shares, if any, of the IPO
Restricted Stock shall become fully vested, effective upon termination of
Executive’s employment by reason of death, discharge by the Company pursuant to
3.4(a) other than for Cause, resignation by Executive pursuant to Section 3.5(b)
for Good Reason, termination by resignation or discharge for any reason other
than Cause upon or after a Change in Control, or “retirement” or “disability”
within the meaning of the Stock Option Plan; and all options granted after or in
addition to the IPO Options, all shares of Restricted Stock awarded after or in
additional to the IPO Restricted Stock, and any and all other awards to
Executive pursuant to the Stock Option Plan shall be subject to such terms and
conditions as shall be determined at the time of any such award under the
direction of the Board pursuant to the Stock Option Plan. The Company shall
exercise best efforts to register with the Securities and Exchange Commission
under the Securities Act of 1933, as amended, the issuance of shares of stock
issued pursuant to the Stock Option Plan and to satisfy the current public
information requirements of Rule 144(c) for purpose of allowing Executive to
resell such shares.
     2.4 Benefits. In addition to the compensation to be paid under this
Agreement, the Company shall provide to, or for the benefit of, Executive the
following employee benefits:

  (a)   Participation in retirement plans, if any, which are made available from
time to time to the salaried employees of the Company or its Affiliates, to the
extent that Executive is eligible to participate therein pursuant to the terms
and conditions of such plans.     (b)   Participation in health, disability and
other welfare benefit and insurance plans, if any, which are made available from
time to time to the salaried employees of the Company or its Affiliates, to the
extent that Executive is eligible to participate therein pursuant to the terms
and conditions of such plans.     (c)   At the option of Executive, (1) whole
life insurance on the life of Executive in an amount equal to 2.5 times
Executive’s Base Salary, the premiums for which shall be timely paid by the
Company for so long as Executive remains employed with the duties and position
described in Section 2.1, provided that Executive is insurable at reasonable
prevailing rates; or (2) additional benefits specified by Executive at an annual
cost to the Company equal to the annual premium that would otherwise be payable
for such life insurance; provided, such amounts do not result in the deferral of
compensation, as determined under Section 409A of the Code. If Executive is not
insurable at reasonable prevailing rates, then the Company shall not be
obligated to provide life insurance coverage pursuant to Section 2.4(c)(1), but
shall be obligated to provide additional benefits pursuant to Section 2.4(c)(2)
at an annual cost to the Company equal to such reasonable prevailing rates. The
beneficiary of the life insurance policy covering the life of Executive (the
“Policy”) shall be Executive’s spouse or such other person(s) as Executive shall
designate in writing to the insurance company. The owner of the

3



--------------------------------------------------------------------------------



 



      Policy shall be the Company. The Company shall not borrow against the cash
surrender value of such Policy nor cause the value thereof to become subject to
any lien. If Executive’s employment is terminated pursuant to Section 3.3,
3.4(a), 3.5(a) or 3.5(b), of this Agreement, or “Qualified Retirement” as
defined in the Incentive Plan, Executive shall have the election, at his option,
to require the Company (1) to assign the Policy to Executive, provided that
Executive shall be responsible for paying or reimbursing the Company for all
premiums and other policy charges which are or become due and payable on or
after the date of termination of Executive’s employment, or (2) to cancel the
Policy or to permit it to lapse, and to pay the cash value of the Policy as of
Executive’s date of termination to Executive; provided, however, that if it is
determined by the Company upon the advice of legal counsel that this election
would be an extension of credit in the form of a personal loan within the
meaning of section 13(k) of the Exchange Act, the election provided in this
sentence shall be null and void. The option granted by Section 2.4(c) may be
exercised at one or more times during the term of Executive’s employment, with
Executive having the right to select either the insurance or additional benefit,
so long as the total cost to the Company during each year and in the aggregate
does not exceed the cost that the Company would have realized had Executive
elected whole life insurance at the time of the Effective Date.

  (d)   Sick leave in accordance with the policies of the Company in effect from
time to time.     (e)   Reasonable vacation time consistent with past practice
or as otherwise approved by the President for other officers or by the Board.  
  (f)   Such other benefits as may be approved by the Board or appropriate
oversight committee of the Board on a case-by-case basis for proper business
purpose.

     2.5 Reimbursement of Business Expenses. Executive shall be entitled to
receive reimbursement for, or payment of, the legitimate business expenses
incurred by Executive on behalf of the Company in accordance with the Company
policy in effect from time to time, including meals, lodging, transportation and
other travel expenses. Reimbursement from the Company for such expenses shall be
made not later than the fifteenth (15th) day of the third month of the calendar
year following the calendar year in which Executive incurred the respective
expenses.
SECTION 3.
TERM OF AGREEMENT; TERMINATION
     3.1 Term. This Agreement shall become effective on the date first written
above and shall continue in force until terminated in accordance with this
Section 3. Executive’s employment with the Company pursuant to this Agreement
shall terminate concurrently with the termination of this Agreement.

4



--------------------------------------------------------------------------------



 



     3.2 Termination Upon Death. Executive’s employment under this Agreement
shall terminate automatically upon the death of Executive.
     3.3 Termination by Mutual Agreement. This Agreement may terminate at any
time upon the mutual agreement of the Company and Executive.
     3.4 Termination by the Company.

  (a)   The Company may terminate Executive’s employment under this Agreement at
any time, without Cause (as defined in Section 3.4(c)), upon thirty (30) days
prior written notice of termination to Executive. The Company, in its sole
discretion but without derogation to any rights of Executive under Section 2,
may place Executive on administrative leave during the thirty (30) day notice
period.     (b)   The Company may terminate Executive’s Employment under this
Agreement with Cause immediately upon written notice of termination to
Executive, unless a later termination date is specified in the notice.     (c)  
For the purposes of this Agreement, “Cause” for termination shall exist if
Executive is:     (1)   Convicted of, or pleads guilty or nolo contendere to, in
a court of competent jurisdiction, a felony amounting to embezzlement, fraud,
theft or other act of dishonesty harming the Company or any employee, supplier,
customer or other person doing business with the Company;     (2)   Convicted
of, or pleads guilty or nolo contendere to, in a court of competent
jurisdiction, a felony resulting in death or substantial bodily or psychological
harm to, or other act of moral turpitude harming, any person;     (3)   Barred
or suspended for a period of more than 60 days by any court or regulatory agency
of competent jurisdiction from performing employment duties for, engaging in any
activities on behalf of, or otherwise being associated with, the Company;    
(4)   Found liable by any court of competent jurisdiction for conduct undertaken
with deliberate intent to cause harm or injury, or undertaken with reckless
disregard to the harm or injury that would be caused, to the Company or any
employee, supplier, customer or other person doing business with the Company
other than conduct taken pursuant to advice of legal counsel to the Company; or
    (5)   Found by the Company pursuant to Section 5.13 to have failed to
exercise reasonable efforts to properly perform any of Executive’s obligations
under this Agreement or any direction of the Board consistent with this
Agreement within 10 business days after receipt of written notice specifying
each such obligation or direction to be so perform, provided, however, that the
refusal to perform an obligation or direction should not constitute “Cause” if
Executive in good faith reasonably believes that such obligation or direction is
not legal, ethical or moral and Executive so notifies the Board of his belief.

5



--------------------------------------------------------------------------------



 



     3.5 Termination by Executive.

  (a)   Executive may terminate his employment under this Agreement at any time
without Good Reason (as defined in Section 3.5(c) below) upon thirty (30) days
prior written notice to the Company. The Company, in its sole discretion but
without derogation to any rights of Executive under Section 2, may place
Executive on administrative leave during the thirty (30) day notice period.    
(b)   Executive may terminate his employment under this Agreement, upon thirty
(30) days prior written notice to the Company, if his resignation is for Good
Reason (as defined under Section 3.5(c)) and Executive provides prior written
notice to the Company of the existence of the Good Reason condition within a
90-day period following the initial existence of such condition; provided that
Executive shall not resign pursuant to this Section 3.5(b) if, prior to the
expiration of the thirty (30) day cure period (beginning on the date of
Executive’s written notice to the Company of the Good Reason condition), the
Company causes the facts or events giving rise to the Good Reason for
resignation to no longer exist and provides evidence of a form and nature
satisfactory to Executive that such facts or events no longer and will not in
the foreseeable future exist. The Company, in its sole discretion but without
derogation to any rights of Executive under Section 2, may place Executive on
administrative leave during the thirty (30) day cure period. Notwithstanding
anything to the contrary contained herein, Executive shall not be required to
perform any act stated in his written notice of resignation as Good Reason for
his resignation for the period beginning with the giving of such written notice
and ending with the effective date of the termination of his employment.     (c)
  To be considered a termination for Good Reason under Section 3.5(b),
Executive’s separation from service must occur due to the existence of one or
more of the following conditions arising without the consent of Executive:    
(1)   Executive ceases to hold the positions and titles of Chief Executive
Officer, President and Chairman of the Board as contemplated by Section 1.1 of
this Agreement;     (2)   Executive’s authority and responsibility, as
contemplated by Section 1.1 of this Agreement, is materially diminished without
his consent;     (3)   Executive’s Base Salary is materially reduced;     (4)  
Any requirement is imposed for Executive to reside or travel outside of the
Columbus, Ohio area, other than on travel reasonably required to carry out
Executive’s obligations under this Agreement and consistent with past practice;

6



--------------------------------------------------------------------------------



 



  (5)   The Company commits a material breach of this Agreement (other than
breaches which may be covered by some other subsection of this Section 3.5(c)),
which breach is not cured within thirty (30) days after written notice thereof
is given by Executive; or     (6)   For as long as he is Chief Executive Officer
as contemplated by Section 1.1 of this Agreement, Executive fails, at the end of
any term as director of the Board, to be nominated by the Board or any
nominating committee of the Board for election as director of the Board for a
succeeding term.     (d)   A Change in Control shall mean the date on which any
one of the following occurs: (i) any one person, or more than one person acting
as a group (as determined under Code Section 409A and the regulations
promulgated thereunder), acquires (or has acquired during the twelve (12) month
period ending on the date of the most recent acquisition by such person or
persons) ownership of stock of the Company possessing 50% or more of the total
voting power of the outstanding stock of the Company; or (ii) a majority of
members of the Board is replaced during any 12-month period by directors whose
appointment or election is not endorsed by a majority of the members of the
Board before the date of such appointment or election; or (iii) any one person,
or more than one person acting as a group (as determined under Code Section 409A
and the regulations promulgated thereunder), acquires ownership of stock of the
Company that, together with stock held by such person or group, constitutes more
than 50% of the total fair market value or total voting power of the outstanding
stock of the Company; or (iv) any one person, or more than one person acting as
a group (as determined under Code Section 409A and the regulations thereunder),
acquires (or has acquired during the twelve (12) month period ending on the date
of the most recent acquisition by such person or persons) assets from the
Company that have a total gross fair market value equal to or more than 80% of
the total gross fair market value of all of the assets of the Company. For this
purpose, “gross fair market value” means the value of the assets of the Company,
or the value of the assets being disposed of, determined without regard to any
liabilities associated with such assets.

     3.6 Compensation Upon Termination. In addition to any employee benefits to
which Executive is entitled pursuant to Section 2.4 and any reimbursement of
business expenses pursuant to Section 2.5 (with respect to which Executive and
the Company shall reasonably cooperate), Executive shall be entitled to the
following upon termination of Employment under this Agreement:

  (a)   In the event that the Company discharges Executive pursuant to
Section 3.4(b) for Cause, or Executive resigns (other than for Good Reason)
pursuant to Section 3.5(a), Executive shall be entitled to receive and the
Company shall cause to be paid (1) any earned but unpaid Base Salary through the
effective date of termination and (2) any award for which a Bonus was earned
under the Incentive Plan for any Performance Period which ended prior to the
effective date of termination but was not theretofore paid to Executive. All
such amounts shall be paid by the Company in a single sum cash payment within
thirty (30) days after the date of Executive’s discharge or resignation.

7



--------------------------------------------------------------------------------



 



  (b)   In the event that Executive’s employment is terminated by death,
Executive’s estate or personal representative shall be entitled to receive and
the Company shall cause to be paid (1) any earned but unpaid Base Salary through
the date of Executive’s death; (2) any award for which a Bonus was earned under
the Incentive Plan for any Performance Period which ended prior to the effective
date of termination but was not theretofore paid to Executive; (3) payment of
Executive’s then current Base Salary for the ninety (90) day period following
the date of his death; (4) an amount equal to the Target Incentive Award
established for Executive under the Incentive Plan for the then current
Performance Period had Executive’s employment not been terminated and had
Executive satisfied all Performance Goals established with respect to such
Performance Period, multiplied by a fraction the numerator of which is the
number of days in the then current Performance Period under the Incentive Plan
occurring prior to and including the date of Executive’s death, and the
denominator of which is the number of days of the whole Performance Period; and
(5) continued benefits (to the same extent and at the same level as were
provided by the Company to Executive’s family members immediately prior to
Executive’s death) under the health insurance plan(s) referenced in
Section 2.4(b), for the ninety (90) day period following the date of Executive’s
death, and, to the extent permitted pursuant to such health insurance plan(s) to
comply with the continuation coverage requirements under Section 4980B of the
Code (“COBRA”), for such longer period as to which Executive’s beneficiaries pay
the cost of coverage thereof. The Company will pay for that portion of the COBRA
premiums for the Continuation Benefits coverage that exceeds the amount
Executive paid for coverage under the Company’s health insurance plan(s)
immediately prior to Executive’s death for the ninety (90) day period following
the date of Executive’s death. All such amounts or benefits (other than the
benefits continued pursuant to Section 3.6(b)(5) above, which shall be payable
or made available in accordance with the terms of the applicable plan) shall be
paid or provided by the Company in a single sum cash payment within thirty
(30) days after the date of Executive’s death; provided that the Company has
obtained satisfactory evidence of Executive’s death.     (c)   (1) Except as
provided in Section 3.6(c)(2) below, in the event that the Company discharges
Executive pursuant to Section 3.4(a) other than for Cause or Executive resigns
pursuant to Section 3.5(b) for Good Reason, Executive shall be entitled to
receive and the Company shall cause to be paid (A) any earned but unpaid Base
Salary through the date of termination; (B) any award for which a Bonus was
earned under the Incentive Plan for any Performance Period which ended prior to
the effective date of termination but was not theretofore paid to Executive;
(C) one (1) times Executive’s then current Base Salary at the date of
termination; (D) an amount equal to the product of (i) the Target Incentive
Award established for Executive under the Incentive Plan for the then

8



--------------------------------------------------------------------------------



 



      current Performance Period had Executive’s employment not been terminated
and had Executive satisfied all Performance Goals established with respect to
such Performance Period, multiplied by (ii) a fraction, the denominator of which
shall be twelve (12) and the numerator of which shall be twelve (12); and (E) an
amount equal to the Company matching contributions that would have been made to
Executive’s account under the Century Surety Company 401(k) Plan (the “401(k)
Plan”) for the twelve (12) month period following Executive’s date of
termination based on the deferral rate of Executive and Company matching
contribution formula in effect on Executive’s date of termination; (F) an amount
equal to the annual premium that is paid by the Company pursuant to
Section 2.4(c)(2) for the individual life insurance policy purchased by
Executive and in effect on Executive’s date of termination; and (G) continued
benefits (to the same extent and at the same benefit level as were provided by
the Company to Executive immediately prior to termination) (for purposes of this
paragraph, the “Continuation Benefits”) under the health insurance plan(s)
referenced in Section 2.4(b) for the twelve (12) month period following the date
of Executive’s termination, and, to the extent permitted pursuant to such health
insurance plan(s) to comply with the continuation coverage requirements under
COBRA, for such longer period as to which Executive or Executive’s beneficiaries
pay the cost of coverage thereof. The Company will pay for that portion of the
COBRA premiums for the Continuation Benefits coverage that exceeds the amount
Executive paid for such coverage under the Company’s health insurance plan(s)
immediately prior to Executive’s termination for the twelve (12) month period
following the date of Executive’s termination. Subject to Section 3.8, all such
amounts (other than the Continuation Benefits, which shall be payable or made
available in accordance with the terms of the applicable benefit plan) otherwise
available under this Section 3.6(c)(1) shall be paid by the Company in a single
sum cash payment within thirty (30) days after the date of Executive’s discharge
or resignation.

  (2)   Notwithstanding anything to the contrary in Section 3.6(c)(1) above, in
the event that (A) a Change in Control occurs and (B) within the twelve
(12) month period immediately following the date on which the Change in Control
occurs, (i) the Company discharges Executive pursuant to Section 3.4(a) other
than for Cause or (ii) Executive resigns pursuant to Section 3.5(b) for Good
Reason, Executive shall be entitled to receive and the Company shall cause to be
paid (a) any earned but unpaid Base Salary through the date of termination;
(b) any award for which a Bonus was earned under the Incentive Plan for any
Performance Period which ended prior to the effective date of termination but
was not theretofore paid to Executive; (c) the product of two (2) times
Executive’s then current Base Salary at the date of termination; (d) the product
of two (2) times the Target Incentive Award established for Executive under the
Incentive Plan for the then current Performance Period had Executive’s
employment not been terminated and had Executive satisfied all Performance Goals
established with respect to such Performance Period; (e) an amount equal to the
Company matching contributions

9



--------------------------------------------------------------------------------



 



      that would have been made to Executive’s account under the 401(k) Plan for
the twenty four (24) month period following Executive’s date of termination
based on the deferral rate of Executive and Company matching contribution
formula in effect on Executive’s date of termination; and (f) an amount equal to
two (2) times the annual premium that is paid by the Company pursuant to
Section 2.4(c)(2) for the individual life insurance policy purchased by
Executive and in effect on Executive’s date of termination. In addition,
Executive shall be entitled to continued benefits (to the same extent and at the
same benefit level as were provided by the Company to Executive immediately
prior to his termination) (for purposes of this paragraph, the “Continuation
Benefits”) under the health insurance plan(s) referenced in Section 2.4(b) for
the twenty-four (24) month period following Executive’s date of termination. The
Continuation Benefits coverage will be provided by the Company’s group health
plans for the maximum COBRA continuation period for which Executive is eligible
and the Company will pay for that portion of the COBRA premiums for the
Continuation Benefits coverage that exceeds the amount Executive paid for
coverage under the Company’s health insurance plan(s) immediately prior to his
termination. At the end of the maximum COBRA continuation period, the Company
shall obtain fully insured individual health insurance policies providing
coverage comparable to the coverage in effect for Executive and his spouse and
dependents, if any, under the Company’s health insurance plan(s) immediately
prior to his termination (the “Individual Polices”). The Company shall reimburse
Executive for that portion of the insurance premiums under the Individual
Policies that exceeds the amount Executive paid for coverage under the Company’s
health insurance plan(s) immediately prior to his termination. The Individual
Policy reimbursements shall continue to be made to Executive for the remainder
of the twenty-four (24) month Continuation Benefits period following expiration
of the maximum COBRA continuation period. All such reimbursements required
pursuant to this Section 3.6(c)(2) shall be paid by the Company as soon as
reasonably practicable following Executive’s submission of proof of such
Individual Policy premium payments; provided, however, that all such claims for
reimbursement shall be submitted by Executive and paid by the Company before the
last day of Executive’s taxable year following the taxable year in which the
expense was incurred. Notwithstanding the foregoing provisions of this
Section 3.6(c)(2), if Executive obtains comparable group health insurance
coverage from a subsequent employer, then the Continuation Benefits shall cease
to be provided to Executive. Subject to Section 3.8, all such amounts (other
than the Continuation Benefits, which shall be payable or made available in
accordance with the terms of the applicable benefit plan or insurance policy)
otherwise available under this Section 3.6(c)(2) shall be paid by the Company in
a single sum cash payment within thirty (30) days after the date of Executive’s
discharge or resignation.

  (3)   The Company agrees that it will not report the Continuation Benefits
under Section 3.6(c)(1)(G) or Section 3.6(c)(2) as taxable income to Executive
and Executive agrees that he will not include the value of such Continuation
Benefits in his adjusted gross income. If the Continuation Benefits under
Section 3.6(c)(1)(G) or Section 3.6(c)(2) or the related reimbursements
thereunder cause

10



--------------------------------------------------------------------------------



 



      inclusion of any amount in Executive’s taxable income, the Company shall
pay Executive the amount necessary to wholly offset the federal, state and local
income taxes and any other taxes attributable to the Continuation Benefits and
related reimbursements and the tax reimbursement amount paid pursuant to this
sentence by the earlier of the day such amount is included in Executive’s
taxable income by the Company or the day such taxes are remitted to the taxing
authority. The Company will indemnify Executive from any and all taxes, fines,
penalties, interest and fees assessed by or otherwise owed to the Internal
Revenue Service (“IRS”) or other taxing authorities in the event that the IRS or
other taxing authority cause the Continuation Benefits or related reimbursements
provided under Section 3.6(c)(1)(G) or Section 3.6(c)(2) to be included in
Executive’s taxable income, and any expenses, including reasonable attorney’s
fees, incurred in response to an audit or a proceeding brought by or in the
right of the IRS or any other taxing authority arising out of or as a result of
the Continuation Benefits and the related reimbursements provided under
Section 3.6(c)(1)(G) or Section 3.6(c)(2).

  (4)   If, as a result of a Change in Control, Executive is subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), the Company
shall reimburse Executive for the amount of such tax, and shall pay Executive
such additional amount or amounts as may be necessary to place Executive in the
same financial position after consideration of any and all potential related
state, federal, and other taxes (including any interest or penalties imposed
with respect to such taxes, provided that Executive properly reports the Excise
Tax) that he would have been in if he had not incurred such Excise Tax
liability. The Company shall reimburse Executive for the amount of any required
withholding with respect to the Excise Tax and the taxes thereon at the time of
such withholding, and the remainder of any amount due under this Section
3.6(c)(4) shall be paid by the Company to Executive not later than March 15,
2009.     (d)   Except as otherwise provided in Section 3.6(b) or 3.6(c),
Executive’s right, upon and after the termination of his employment under this
Agreement pursuant to this Section 3 or otherwise, to receive any benefit under
the plans, if any, in which Executive is entitled to participate pursuant to
Section 2.4 shall be determined under the provisions of those plans.     (e)  
Notwithstanding any provision of this Agreement to the contrary, no payment
shall be made or benefit provided under Section 3.6 unless the event triggering
the payment or provision of benefits constitutes a “separation from service” as
determined under Code Section 409A. However, in the event Executive is a
“specified employee” (as determined under Code Section 409A) at the time of the
triggering event, then any payment or benefit that is otherwise due Executive
under this Agreement which is determined to provide for a deferral of
compensation pursuant to Code Section 409A shall not commence being paid or made
available to Executive until after six (6) months from the date of his
separation from service and the aggregate amount of payments that would have
been made during such six (6) month period but for the application of this
Section

11



--------------------------------------------------------------------------------



 



      3.6(e) will be paid to Executive in a lump sum at the end of such period.
In no event may Executive, directly or indirectly, designate the calendar year
of payment of any amounts to be paid upon Executive’s termination of employment
under this Agreement. All reimbursements and in-kind benefits provided under
this Agreement shall be made or provided in accordance with the requirements of
Code Section 409A and the regulations issued thereunder.

     3.7 Notices. Any termination of Executive’s employment for which notice of
termination is required to be given pursuant to this Section 3 shall be
communicated in a writing which shall indicate the specific provision in this
Section 3 relied upon and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination under the provision so
indicated.
     3.8 General Release. Notwithstanding anything in this Section 3 or
otherwise to the contrary, at the election of the Company no amount shall be
payable under this Section 3 in excess of (a) any earned but unpaid Base Salary
through the date of Executive’s death; (b) any award under the Incentive Plan
which was earned pursuant to the terms and conditions of such plan prior to the
effective date of termination but was not theretofore paid to Executive, unless
Executive (or his personal representative or trustee of his estate, in the case
of his disability or death) executes a general release of known claims (in form
and containing provisions reasonably required by the Company), provided,
however, that any such general release shall be mutual with respect to known
claims of the Company against Executive and known claims of Executive against
the Company.
     3.9 No Mitigation. In the event of the termination of Executive’s
employment hereunder for any reason, Executive shall have no obligation to
mitigate damages.
SECTION 4.
CONFIDENTIALITY AND NON-COMPETITION
     4.1 Confidential Information. Except as otherwise provided in Section 4.2,
the term “Confidential Information” shall mean all trade secrets and
confidential and proprietary information of the Company, whether in written or
oral, tangible or intangible form, including, without limitation, the following:

  (a)   The whole or any portion or phase of any data or information relating to
the Company’s processes or techniques relating to its business, whether or not
copyrighted, copyrightable, patented or patentable, (1) which is or has been
disclosed to Executive or about which Executive became or shall become aware of
as a consequence of, or through or during Executive’s employment with the
Company; (2) which has value to the Company; and (3) which is not generally
known by others;     (b)   Any software, programs, calculations, instructions or
other intellectual property and embodiments thereof of any media, including
electro magnetic, and in any form, including source code and object code,
whether or not copyrighted, copyrightable, patented or patentable;

12



--------------------------------------------------------------------------------



 



  (c)   Business plans, marketing concepts and marketing and sales information
of the Company;     (d)   Financial, pricing and/or credit information regarding
the Company or customers and/or suppliers of the Company;     (e)   The names,
addresses, policy expiration dates and telephone numbers of customers, agents
and/or suppliers of the Company;     (f)   The internal corporate policies and
procedures of the Company;     (g)   Any information of any nature whatsoever
that gives the Company the opportunity to obtain any advantage over its
competitors who do not have access to or use of such information; and     (h)  
Any other information designated by the Company as confidential or proprietary
at the time of its disclosure to Executive.

     The term “Confidential Information” also shall include all trade secrets
and confidential and proprietary information of any customer, agent, supplier,
or prospective customer, agent or supplier of the Company, whether in written or
oral, tangible or intangible form, which have been disclosed to the Company
pursuant to the Company’s agreement to maintain the confidentiality of such
information.
     4.2 Excluded Information. Notwithstanding anything in Section 4.1 to the
contrary, the term “Confidential Information” shall not include any data or
information that (a) is voluntarily disclosed by the Company or has otherwise
become generally known to the insurance industry (except for such public
disclosure that has been made by or through Executive or by a third person with
the knowledge of Executive without authorization by the Company); (b) has been
independently developed and disclosed by parties other than Executive or the
Company to the public generally without a breach of any obligation of
confidentiality by any such person running directly or indirectly to the
Company; or (c) otherwise enters the public domain through lawful means.
     4.3 Confidentiality Agreement. Executive agrees and acknowledges that the
Confidential Information is the property of the Company, and that such
information is sensitive, confidential and important and is furnished by the
Company to Executive under the terms and conditions of this Agreement. Executive
shall keep the Confidential Information (whether obtained prior to or after the
date of this Agreement) strictly confidential during the term of this Agreement
and at all times thereafter provided, however, that Executive may disclose
Confidential Information in the performance of his employment to the extent that
he reasonably believes such disclosure is necessary or convenient, in his sole
discretion, in order to perform his duties.
     4.4 Return of Company Property. Executive agrees that upon termination of
this Agreement, Executive shall immediately surrender to the Company, without
request, or, at the Company’s request and in the Company’s sole discretion,
destroy or cause to be destroyed all memoranda, notes, reports, documents,
software and disks and all copies and other reproductions and extracts thereof,
including those prepared by Executive, which are in Executive’s possession or
under his control and which contain or are derived from Confidential
Information.

13



--------------------------------------------------------------------------------



 



     4.5 Covenant Not to Compete or Solicit. Executive shall not, directly or
indirectly, do any of the following during the term of this Agreement and for a
period of twelve (12) months or, if longer, the entire period for which
Executive is entitled to (i) payments of Base Salary or Target or other
Incentive Awards or (ii) other benefits pursuant to Section 3 other than
payments and benefits pursuant to Section 3.6(c)(2) after a Change in Control:

  (a)   Be employed by, serve as consultant or independent contractor to,
directly or indirectly beneficially own any equity or similar interest in
(except as the holder of not more than one percent (1%) of the voting securities
of any publicly traded entity or as a shareholder of the Company or any
successor thereto), or otherwise engage in, any property and casualty insurance
company business that directly competes with any insurance company subsidiary of
the Company in the continental United States, Canada or the Bahamas;     (b)  
Solicit or cause to be solicited, directly or indirectly, any property and
casualty wholesale agents under contract with the Company for any purpose (other
than, during the term of this Agreement, as an employee of the Company on behalf
of the Company), without the prior written consent of the Company, which written
consent specifically refers to this Agreement; or     (c)   Solicit or cause to
be solicited, directly or indirectly, or in any way be responsible for, an offer
of employment to any employee of the Company by any other person.

     The restrictions contained in this Section 4.5 shall cease to apply to, and
shall not bind, Executive in the event that the Company fails to timely and
completely pay all amounts due and owing to Executive pursuant to Section 3.6 of
this Agreement. For the purposes of the preceding sentence, the Company will be
deemed to have failed to timely and completely pay all amounts due and owing to
Executive pursuant to Section 3.6 if the Company fails (other than as the result
of a prior breach of this Section 4.5 by Executive) to make any such payment to
Executive within ten (10) days of its due date.
     4.6 Additional Covenants. During the term of this Agreement, Executive
shall not take advantage of any Company opportunity without first offering the
opportunity with full disclosure of material facts to the Company and receiving
notice that the Company has declined such opportunity. For this purpose,
“Company opportunity” means any opportunity to engage in a business activity:
(a) of which Executive becomes aware (1) by virtue of Executive’s relationship
with, or in connection with performing functions in the business of, or in using
facilities or other resources of the Company; and (2) under circumstances that
should reasonably lead Executive to believe that the person offering the
opportunity expects it to be offered to the Company; or (b) which Executive
knows is closely related to a business in which the Company is engaged or
expected to engage.

14



--------------------------------------------------------------------------------



 



     4.7 Remedies for Breach. Executive agrees that, in the event of any breach
or threatened breach of any provision of this Section 4 by Executive, the
Company shall be entitled to a temporary restraining order and other temporary
or permanent injunctive relief, provided that the Company has shown irreparable
harm. No remedy conferred upon the Company by this Agreement is intended to be
exclusive of any other available remedy or remedies, but each and every such
remedy shall be cumulative and shall be in addition to every other remedy given
under this Agreement or now or hereafter existing at law, in equity or by
statute.
     4.8 Reasonableness of Restrictions. Executive agrees and understands that
there are significant business reasons for the restrictions contained in this
Agreement and that such restrictions are reasonable and necessary to protect
legitimate business interests of the Company. Without limiting the generality of
the foregoing, Executive agrees and understands that because the Company may
sell its products, technology and services nationally and internationally, the
geographic scope of Executive’s agreement not to compete with the Company is
both reasonable and necessary.
     4.9 Severability. If any provision of this Section 4 is held invalid,
illegal or unenforceable, the remaining provisions shall continue in full force
and effect. If any provision of this Section 4 is for any reason held to be
excessively broad as to time, duration, geographic scope, activity or subject,
it shall be construed, by limiting and reducing it, so as to be enforceable to
the extent permitted by applicable law.
     4.10 Scope of Section 4. As used in this Section 4, the term the “Company”
shall include all Affiliates of the Company.
SECTION 5.
MISCELLANEOUS
     5.1 Indemnification. The Company shall indemnify Executive if he was or is
a party or is threatened to be made a party to any threatened, pending or
completed action, suit or proceeding, whether civil, criminal, administrative or
investigative (including, without limitation, an action by or in the right of
the Company) by reason of the fact that he is or was a director, officer,
employee or agent of the Company, or is or was serving at the request of the
Company as a director, trustee, officer, employee, partner, joint venturer or
agent of another corporation, partnership, joint venture, trust or other
enterprise, against expenses (including attorneys’ fees and expenses),
judgments, fines and amounts paid in settlement actually and reasonably incurred
by him in connection with such action, suit or proceeding if he acted in good
faith and in a manner he reasonably believed to be in or not opposed to the best
interests of the Company, and, with respect to any criminal action, suit or
proceeding, had no reasonable cause to believe his conduct was unlawful. No
indemnification shall be made in respect of any derivative claim, issue or
matter as to which Executive shall have been adjudged to be liable to the
Company unless, and only to the extent that, the court in which such action,
suit or proceeding was brought shall determine upon application that, despite
the adjudication of liability, but in view of all the circumstances of the case,
Executive is fairly and reasonably entitled to indemnity for such expenses.
Expenses (including reasonable attorneys’ fees and expenses) incurred in
defending any civil or criminal action, suit or proceeding referred to in this
Section shall be paid by the Company in advance of the final disposition of such
action, suit or proceeding upon receipt of an

15



--------------------------------------------------------------------------------



 



undertaking by or on behalf of Executive to repay such amount, unless it shall
ultimately be determined that he is not entitled to be indemnified by the
Company as authorized in this Section. The indemnification provided by this
Section shall not be deemed exclusive of any other rights to which Executive may
be entitled under the common law, the Ohio corporate law or the charter
documents of the Company or any agreement, vote of its shareholders or
directors, or otherwise, both as to action in his official capacity or as to
action in another capacity while holding such office.
     5.2 Key Man Life Insurance; COLI. Executive agrees to cooperate with the
Company in connection with, and consent to the placement of, “key man” or other
corporate owned insurance on Executive’s life by the Company, provided that,
except as provided in Section 2.4(c), nothing herein shall require the Company
to obtain or maintain any such insurance on Executive’s life.
     5.3 Breach of Agreement by Company. The Company agrees that, in the event
of any breach or threatened breach of this Agreement by the Company, Executive
shall be entitled to any appropriate remedy in law or in equity. No remedy
conferred upon Executive by this Agreement is intended to be exclusive of any
other available remedy or remedies, but each and every such remedy shall be
cumulative and shall be in addition to every other remedy given under this
Agreement or now or hereafter existing at law, in equity or by statute. The
Company shall pay all legal expenses (including reasonable attorney’s fees and
expenses) and other damages incurred by Executive as the result of or in
connection with any breach of this Agreement by the Company. The Company is
aware that, following a Change in Control, the Board or a shareholder of the
Company may cause or attempt to cause the Company to refuse to comply with its
obligations under this Agreement, or may cause or attempt to cause the Company
to institute, or may institute, litigation seeking to have this Agreement
declared unenforceable, or may take, or attempt to take, other action to deny
Executive the benefits intended under this Agreement. In these circumstances,
the purpose of this Agreement could be frustrated. It is the intent of the
Company that Executive not be required to incur the expenses associated with the
enforcement of his rights under this Agreement by litigation or other legal
action because the cost and expense thereof would substantially detract from the
benefits intended to be extended to Executive hereunder, nor be bound to
negotiate any settlement of his rights hereunder under threat of incurring such
expenses. Accordingly, (a) if following a Change in Control (1) Executive
concludes that the Company has failed to comply with any of its obligations
under this Agreement or (2) the Company or any other person on behalf of the
Company or any shareholder or Affiliate of the Company takes any action to
declare this Agreement void or unenforceable, or institutes any litigation or
other legal action designed to deny, diminish, or recover from Executive the
benefits intended to be provided to Executive hereunder, and (b) if Executive
has complied with all of his obligations under this Agreement, the Company
irrevocably authorizes Executive from time to time to retain counsel of his
choice at the expense of the Company as provided in this 5.3, to represent
Executive in connection with the initiation or defense of any litigation or
other legal action, whether by or against the Company or any director, officer,
shareholder or other person affiliated with the Company, in any jurisdiction.
Notwithstanding any existing or prior attorney-client relationship between the
Company and such counsel, the Company irrevocably consents to Executive’s
entering into an attorney-client relationship with such counsel, and in that
connection, the Company and Executive agree that a confidential relationship
shall exist between Executive and such counsel.

16



--------------------------------------------------------------------------------



 



The reasonable fees and expenses of counsel selected from time to time by
Executive as hereinabove provided shall be paid or reimbursed to Executive by
the Company on a regular periodic basis upon presentation by Executive of a
statement or statements prepared by such counsel in accordance with its
customary practices (provided that such statements need not contain descriptions
of the services performed). The payment of such fees and expenses shall not be
contingent upon the success of such counsel. Executive shall repay to the
Company all such amounts paid by the Company under this Section, and the Company
shall not be obligated to make further payments hereunder, in connection with a
contest originated by Executive if the trier of fact in such contest determines
that Executive’s claim was patently frivolous.
     5.4 Affiliates. As used in this Agreement, an entity shall be deemed to be
an Affiliate of another entity if it controls, is controlled by or is under
common control with the other entity, where “control” means the power to vote
not less than ten percent (10%) of the voting securities of an entity.
     5.5 No Conflict. Executive represents that the performance by Executive of
all the terms of this Agreement, as an Executive of the Company, has not, does
not and will not breach any agreement as to which Executive is or was a party
and which requires Executive to keep any information in confidence or in trust.
Executive has not entered into, and will not enter into, any written or oral
agreement in conflict herewith.
     5.6 Notices. Any and all notices required to be given under this Agreement
shall be given, and be deemed given, as follows: (a) by personal delivery which
shall be deemed given when delivered; (b) by U. S. first-class mail, postage
prepaid, which shall be deemed given the third (3rd) day after deposit; or
(c) by telecopy (if telecopy number is listed) with confirmation of receipt
which shall be deemed given when sent. Any such notice shall be addressed, if to
the Company at its principal place of business (attn: Chief Financial Officer)
and, if to Executive at his most current home address on record with the Company
for payroll and other corporate purposes, unless a different address for notice
purposes is designated by Executive in a written notice complying with and
referring to this Section 5.6.
     5.7 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Ohio without regard to conflict of law
principles.
     5.8 Amendment and Waiver. This Agreement shall not be amended or modified,
and none of the provisions hereof shall be waived, except in a writing signed on
behalf of the Company and by Executive or, in the case of a waiver, on behalf of
the party making a waiver. In the event that any obligation, agreement or
covenant contained in this Agreement should be breached by either party and
thereafter waived by the other party, such waiver shall be limited to the
particular breach so waived and shall not be deemed to waive any other breach
hereunder.
     5.9 Section Headings. Section headings contained in this Agreement are for
convenience only and shall not be considered in construing any provision hereof.
     5.10 Assignment. This Agreement is personal to Executive and Executive may
not assign or delegate any of his rights or obligations hereunder. Subject to
the foregoing, this Agreement shall inure to the benefit of and be binding upon
Executive and the Company and their respective heirs, administrators, executors,
successors and assigns, including successive as well as immediate heirs,
administrators, executors, successors and assigns.

17



--------------------------------------------------------------------------------



 



     5.11 Entire Agreement. This Agreement terminates, cancels and supersedes
all previous written and oral employment agreements or other agreements relating
to the relationship of Executive with the Company entered into between the
parties hereto. This Agreement contains the entire understanding of the parties
hereto with respect to the subject matter of this Agreement. Executive is
represented by independent legal counsel or has had the opportunity to retain
independent legal counsel to represent Executive’s interests. In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties and no presumption or burden
of proof shall arise favoring any party by virtue of authorship of any of the
specific provisions of the Agreement. EXECUTIVE ACKNOWLEDGES THAT, BEFORE
PLACING HIS SIGNATURE HEREUNDER, HE HAS READ ALL OF THE PROVISIONS OF THIS
AGREEMENT, AND HAS THIS DAY RECEIVED A COPY HEREOF.
     5.12 Severability. Any term or provision of this Agreement which is invalid
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective only to the extent of such invalidity or unenforceability without
thereby rendering invalid or unenforceable the remaining terms and provisions
hereof or affecting the validity or enforceability of any of the terms or
provisions of this Agreement in any other jurisdiction.
     5.13 Dispute Resolution.

  (a)   Notwithstanding any provision herein to the contrary, any determination
of (1) whether Cause for termination or Good Reason for resignation exists and
(2) whether something “materially” affects anything, or is “substantially” or
“reasonably” or “effectively” done, or is “material” or “reasonable,” as such
terms are used in this Agreement, shall be made in the first instance by the
Board or one of its appropriate oversight committees.     (b)   Any controversy,
claim or dispute arising out of or relating to this Agreement or the breach,
termination, enforceability or validity of this Agreement, including the
determination of the scope or applicability of the agreement to arbitrate set
forth in this Section 5.13(b) and any dispute of any determination by the
Company pursuant to Section 5.13(a), shall be determined exclusively by binding
arbitration in the City of Columbus, Ohio. The arbitration shall be governed by
the rules and procedures of the American Arbitration Association (the “AAA”)
under its Commercial Arbitration Rules and its Supplementary Procedures for
Large, Complex Disputes; provided that persons eligible to be selected as
arbitrators shall be limited to attorneys-at-law each of whom (i) is on the
AAA’s Large, Complex Case Panel or a Center for Public Resources (“CPR”) Panel
of Distinguished Neutrals, or has professional credentials comparable to those
of the attorneys listed on such AAA and CPR Panels and (ii) has actively
practiced law (in private or corporate practice or as a member of the judiciary)
for at least 15 years in the State of Ohio concentrating in either general
commercial litigation or general corporate and commercial matters. Any
arbitration proceeding shall be

18



--------------------------------------------------------------------------------



 



      before one arbitrator mutually agreed to by the parties to such proceeding
(who shall have the credentials set forth above) unless the amount in question
exceeds $100,000, in which event, the mediation shall be by a panel of three
mediators or, if the parties are unable to agree to the arbitrator(s) within 15
business days of the initiation of the arbitration proceedings, then by the AAA.
No provision of, nor the exercise of any rights under, this Section 5.13(b)
shall limit the right of any party to request and obtain from a court of
competent jurisdiction in the State of Ohio, County of Franklin (which shall
have exclusive jurisdiction for purposes of this Section 5.13) before, during or
after the pendency of any arbitration, provisional or ancillary remedies and
relief including injunctive or mandatory relief or the appointment of a
receiver. The institution and maintenance of an action or judicial proceeding
for, or pursuit of, provisional or ancillary remedies shall not constitute a
waiver of the right of any party, even if it is the plaintiff, to submit the
dispute to arbitration if such party would otherwise have such right. Each of
the parties hereby submits unconditionally to the exclusive jurisdiction of the
state and federal courts located in the County of Franklin, State of Ohio for
purposes of this provision, waives objection to the venue of any proceeding in
any such court or that any such court provides an inconvenient forum and
consents to the service of process upon it in connection with any proceeding
instituted under this Section 5.13 in the same manner as provided for the giving
of notice under this Agreement. Judgment upon the award rendered may be entered
in any court having jurisdiction. The parties hereby expressly consent to the
nonexclusive jurisdiction of the state and federal courts situated in the County
of Franklin, State of Ohio for this purpose and waive objection to the venue of
any proceeding in such court or that such court provides an inconvenient forum.
The arbitrator(s) shall award recovery of all costs (including attorneys’ fees,
administrative fees, arbitrators’ fees and court costs) to the prevailing party.
No arbitrator shall have power, by award or otherwise, to vary any of the
provisions of this Agreement.

     5.14 Code Section 409A Compliance. This Agreement is intended to be
operated in compliance with the provisions of Code Section 409A (including any
rulings or regulations promulgated thereunder). In the event that any provision
of this Agreement fails to satisfy the provisions of Code Section 409A, then
such provision shall be void and shall not apply to a payment or benefit
otherwise due Executive, to the extent practicable. In the event that it is
determined to not be feasible to so void a provision of this Agreement as it
applies to a payment or benefit due Executive or Executive’s beneficiary(ies),
such provision shall be construed in a manner so as to comply with the
requirements of Code Section 409A. The Company expressly reserves the right to
amend this Agreement, in its sole discretion, to comply with Code Section 409A
in the event it later determines that any provision herein causes this Agreement
not to comply with Code Section 409A.

19



--------------------------------------------------------------------------------



 



Signatures
     In Witness Whereof, the parties have executed this Agreement as of the date
set forth above.

                  THE COMPANY:
PROCENTURY CORPORATION       EXECUTIVE:    
 
               
By:
  /s/ Erin E. West       /s/ Edward F. Feighan    
 
               
 
  Erin E. West       Edward F. Feighan    
 
  Chief Financial Officer            

20



--------------------------------------------------------------------------------



 



Exhibit A
Executive’s Positions for Subsidiaries
     Member of the Board of Directors, Chairman of the Board, and Chief
Executive Officer of each subsidiary

21